DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “a control unit configured to perform feedback control of the driving means so as to follow a command value in a two-inertial system model including an inertial system on a load side and an inertial system on a driving side, wherein the control unit comprises: a disturbance observer configured to estimate a disturbance caused in the load member based on the first and second sensor information; and a filter configured to convert an estimated value of the disturbance into a driving force of the driving means, in which: when the filter is expressed by a transfer function, an order of a numerator of the filter is equal to an order of a denominator thereof; and the numerator includes inertia on the driving side and the denominator includes inertia on the load side.” with respect to claim 1,

“the control method being for performing feedback control of the driving means so as to follow a command value in a two-inertial system model including an inertial system on a load side and an inertial system on a driving side, the control method comprising: estimating a disturbance caused in the load member based on the first and second sensor information; and converting an estimated value of the disturbance into a driving force of the driving means by using a filter, in which: when the filter is expressed by a transfer function, an order of a numerator of the filter is equal to an order of a denominator thereof; and the numerator includes inertia on the driving side and the denominator includes inertia on the load side.” with respect to claim 4, and 

“the control method being for performing feedback control of the driving means so as to follow a command value in a two-inertial system model including an inertial system on a load side and an inertial system on a driving side, the control method comprising: estimating a disturbance caused in the load member based on the first and second sensor information; and converting an estimated value of the disturbance into a driving force of the driving means by using a filter, in which: when the filter is expressed by a transfer function, an order of a numerator of the filter is equal to an order of a denominator thereof; and the numerator includes inertia on the driving side and the denominator includes inertia on the load side.” with respect to claim 5.

Examiner believes that the claim limitations above are neither inherent nor obvious. Therefore, the claims are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HAGIHARA (US Pub. No. 2014/0176036 A1) discloses a motor control apparatus having a disturbance observer (40) and a filter (41) as shown in Fig. 1. However, the filter fails to disclose a transfer function having an order disclosed in the above claims. Please refer to PTOL-892 for full list of pertinent prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846